 Jef Barber
 Ba ber & Associates, LLC
 54 E 5th Ave.
 An horage, AK 99501
 (90 ) 276-5858
 ·ef aalaskain·u .com
 Att rneys for Plaintiff


               IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                          THIRD JUDICIAL DISTRICT IN HOMER

 JO LMUMEY,                                )
                                           )
                 Plaintiff,                )
                                           )
 vs.                                       )
                                           )
 ST TE OF ALASKA, DEPT OF                  )
 LA and JUSTIN S. HILARIO,                 )
                                           )
                 Defendants.               )   Case No.3#,~o,          Oob f3ci


                                         COMPLAINT

         The plaintiff JOEL MUMEY, by and through his attorneys Barber & Associates,

       , and for his Complaint against STATE OF ALASKA, DEPT. OF LAW and JUSTIN

 S.    ILARIO, hereby state and allege as follows:

                                        THE PARTIES

 1.      At all times material hereto, the plaintiff was and is a resident of Ninilchick, Alaska.

 2.      At all times material hereto, the State of Alaska is a sovereign entity that has

 4391 / 01 Complaint
 Mu ey v. DOC et al.
 Pag 1




Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 1 of 30
         co sented to be sued through the Legislature's adoption of a statute.

         3.      At all times material hereto, JUSTIN HILARIO was and is an Alaska State Trooper

         an a resident of the Third Judicial District.

         4.      At all times material hereto, Justin Hilario was acting under color of law as an

         Al ska State Trooper.

                                        JURISDICTION & VENUE

         5.      This Court has jurisdiction over this matter pursuant to AS 22.10.020.
u
....l    6.      Venue is proper because Plaintiffs cause of action accrued within the third judicia
....l

         dis rict.

                                        GENERAL ALLEGATIONS

         7.      On June 29, 2019, Justin Hilario used excessive force when arresting the plaintiff in

         Ni ilchik and transporting him to Homer, Alaska, causing serious injury to the plaintiff for

         wh ch the defendants are liable.

         8.      The State is liable for the actions and/or failures to act of its employees under

         the ries of vicarious liability and/or agency and/or respondeat superior.

         9.      At all times material hereto, Justin Hilario was employed by the State.

         10.     The Fourth Amendment guarantees the right to be free from unreasonable seizure.

         11.     The Eighth Amendment guarantees the right to be free from cruel and unusual




         43 1 / 01 Complaint
         Mu ey v. DOC et al.
         Pae 2



        Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 2 of 30
 12.     The defendants owed a duty to exercise reasonable care toward the plantiff.

 13.    Justin Hilario was required to use reasonable force when handcuffing and handling

 the plaintiff.

 14.    Justin Hilario's negligence and/or gross negligence and/or recklessness and/or

 ma icious conduct was a substantial factor in causing harm to the plaintiff for which the

 de ndants are liable.

 15.    Justin Hilario was an agent of the State of Alaska.

 16.    Justin Hilario was acting under color oflaw in the course and scope of his duties for

 the State of Alaska and acting pursuant to its policies, customs and practices when he

 en aged in excessive force;

 17.    Justin Hilario was trained, and/or supervised and/or taught that using excessive force

 wa objectively unreasonable and in violation of the plaintiffs rights;

 18.    Justin Hilario's handcuffing and handling the plaintiff was so forceful that he caused

 a le t wrist radial styloid fracture and left shoulder injury to the plaintiff.

 19.    Justin Hilario's actions with respect to the plaintiff was offensive to human dignity;

20.    The defendants are liable for actions which constitute cruel and unusual

pun·shment in violation of the State and U.S. Constitutions and laws;

21. The defendants are liable for violating the rights of plaintiff to be free from cruel and

unu ual punishment guaranteed by the Alaska Constitution and the United States



439 IOI Complaint
Mu ey v. DOC et al.
Pag 3




Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 3 of 30
 Co stitution, 8th Amendment to the U.S. Constitution, U.S. Statute 42 Section 1983, and

 Un ted States of America Common Law.

 22.    The defendants are liable for violating the rights of plaintiff to be free from

 un asonable seizure guaranteed by the Alaska Constitution and the United States

       stitution, 4th Amendment to the U.S. Constitution, U.S. Statute 42 Section 1983, and

 Un ted States of America Common Law.

 23. Justin Hilario acted in a manner which was unreasonable because it created a great and

 unj stified and unnecessary danger of serious bodily injury of the plaintiff resulting in harm

 in iolation of the plaintiffs constitutional rights;

 24. The defendants engaged in reckless and capricious conduct that was unreasonable

 an /or unnecessarily dangerous and/or was with deliberate indifference and/or shocks the



 25. The defendants' unreasonable, reckless, dangerous and unconstitutional actions without

jus ·fication directly caused plaintiff to suffer great physical and emotional injury for which

 defi ndants are liable;

 26. Justin Hilario's acts and omissions evidenced reckless disregard to the interests of

pla· tiffs and/or were outrageous and entitle plaintiffs to exemplary or punitive damages.

28. Justin Hilario is liable for assault and/or battery which was a substantial factor in

cau ing harm to the plaintiff.



   I Ol Complaint
Mu ey v. DOC et al.
Pag 4



Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 4 of 30
 27. Justin Hilario's conduct with regard to the plaintiff was so egregious that any reasonable

 Tr aper would have known this conduct was unlawful.

 28.     Justin Hilario's conduct regarding the plaintiff was willful, reckless, or intentional

 mi conduct, or was done with gross negligence or malice, entitling plaintiff to damages,

 inc uding punitive damages.

 29.     To the extent that Justin Hilario's misconduct described herein so clearly violated

 U .. and Alaska law as to which he had clear notice, he was not acting within the scope of

 his employment, but merely under color of law.

 30.      The defendants are liable for past and/or future: medical expense, pain, suffering,

       tional distress, loss of capacity for enjoyment of life, inconvenience, and other

 no -pecuniary damages to be more fully set forth at trial, all in an amount greater than

 $1 0,000 (ONE HUNDRED THOUSAND DOLLARS), the exact amount to be set by the

tri e of fact.

31.      The defendant Justin Hilario is liable for exemplary or punitive damages for conduct

ev1 encing reckless disregard to the interests of the plaintiff and/or outrageous conduct.

32.      The defendants are liable for full reasonable attorney fees pursuant to AS 09 .17 .060.

         WHEREFORE, having fully pied plaintiffs complaint, the plaintiff requests a

jud ment against the defendants for an amount greater than $100,000 (ONE HUNDRED




439 I 01 Complaint
Mu ey v. DOC et al.
Pag 5




Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 5 of 30
         T OUSAND DOLLARS) to be established by the trier of fact, plus interest, costs and

         att mey fees and such other relief as the court deems just.

                    DATED at Anchorage, Alaska this 30th day of April, 2020.

                                            BARBER & ASSOCIATES, LLC
                                            Attorneys for Plaintiff

                                            By:_/s/ Jeff Barber_ _ _ __
                                                   JEFF BARBER
                                                   AK Bar #0111058

u
....l
....l




        439 I 0l Complaint
        Mu ey v. DOC et al.
        Pag 6



        Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 6 of 30
                                     ~                                                   ~


CASE DESCRIPTIOI ~ - SUPERIOR COURT                                       Case Number:        (3+ID-J-O-- ~20(
                                                                          11
                                                                          ]1               IFrk:111 e~01:Jtlt :®se tC01iiL¼                 i
 Check the box that I est describes the case. Mark one box only. For                                                             Action
                                                                                         Case Type
 district court cases use form CIV-125D.                                                                                         Code
 Tort
      Wronaful Death                                                           Civil Superior Court                           . CISPID
      Automobile Tort But Not Wronaful Death)                                  Civil Suoerior Court                             CISIDA
      Claim Aaainst owner of Real Property for Personal Iniurv                 Civil Superior Court                             CISPIO
      Product Liabilitv                                                        Civil Suoerior Court                             CISPL
      Intentional Tort e.a .. assault batterv, vandalism)                      Civil Suoerior Court                             CISIT
      Slander/Libel/DE amation                                                 Civil Suoerior Court                             CISSLD
'X other Tort                                                                  Civil Suoerior Court                             CISIDO
      Approval of Mine r Settlement - Civil Petition                           Superior Court Misc Petition                   CISPET
          Mav also be i 1/ed as orobate case.
 Malpractice
      Leaal Maloractiob                                                        CiVil Suoerior Court                           CISLMP
      Medical Malprad ice                                                      Civil Suoerior Court                           CISMMP
      other Malpractice                                                        Civil Suoerior Court                           CISOMP
 Other Civil
      Election Contest or Recount Anneal                                       Civil Superior Court                            CISELE
      Chanqe of NamE - Adult                                                   Chanae of Name                                  CICON
      Chanae of NamE - Minor                                                   Chanae of Name                                  CICONM
      Confession of Ju :Jqment                                                 Civil-Suoerior Court                            CISCCONF
      Structured Settlement -AS 09.60.200                                      Superior Court Misc Petition                   ·CISSS
      Administrative A, 1encv Proceedinq - Request for Court Assistance        Suoerior Court Misc Petition                    CISWRNT
      Arbitration - Actipn Under Uniform Arbitration Act                       Civil Suoerior Court                            CISAP
      Fraud                                                                    Civil" Sui::Jerior Court                        CISFRAUD
                                                                                                                                     ..
                                                                               Civil" Superior Court
     Unfair Trade Pra l:tice and Consumer Protection                                                                           CISUTP
                                                                               Clerk: Issue form CIV-128
    Writ of Habeas Corpus                                                      Civil Superior Court                          CIWHC
    Fish & Game - A Jatement & Forfeiture of Equipment                         Suoerior Court Misc Petition                  CISAF
    Appointment of rustee Counsel                                              Suoerior Court Misc Petition              ·· CISTC
    other Superior Court Complaint                                             Civil Suoerior Court                         ·crsocr
    other Superior Court Petition                                              Suoerior Court Misc Petition                  CISPET ·
 Post-Conviction Relief to Superior Court
    Post-Conviction I elief                                                    Post-Conviction Relief-Sup Ct                   CISPCR
 Appeal to Superio1 Court - From Administrative AQencv
    Election Contest or Recount Aooeal - SEE OTHER CIVIL
    DMVAooeal                                                                  Anneal from Admin Aaencv                         CIADDMV
    Employment Sec uritv Aooeal                                                A□□eal from Admin Aaencv                       :··crAbRESA
    Administrative Ai,encv Anneal - Other                                      Anneal from Admin Aaencv                        ·crADR·.
    CSSD License Relliew Action                                                Petition for Review or Relief                    CICSED.
    Petition for Revif iW from Administrative Aaencv                           Petition for Review or Relief                    CIPRA ·
    Petition for Relie from Administrative Aqencv - AS 44.62.305               Petition for Review or Relief•                   CIPRLF
 Appeal to Superior Court - From District Court
     Civil Aooeal                                                              Anneal from District Court                     CIACI2
     Criminal Aooeal                                                           Anneal from District Court                     CIACRM
     Minor Offense Abneal                                                      Anneal from District Court ·                   CIAMO
     Small Claims Aobeal                                                       Anneal from District Court                     CIASC
     Petition for Revi 0 w from Civil Criminal or Minor Offense Case           Petition for Review or Relief                  CIPRD2
     Petition for Revi =W from Small Claims                                    Petition for Review or Relief                  CIPRSC



CIV-125S (1/18)(cs)                                                                                                            Page 2 of 2
CASE DESCRIPTION F1bRM - SUPERIOR COURT



               Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 7 of 30
                 IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                 AT        Homer
JOELMUM Y



vs.
                               Plaintiff(s),
                                                      l
STATE OF LASKA and
JUSTIN S. ILARIO
                                Defendant(s).
                                                      I)
                                                            CASE NO.
                                                                               SUMMONS
                                                                                            3HO-20-00083 CI

                                                                                 AND
                                                                        NOTICE TO BOTH PARTIES
                                                                        OF JUDICIAL ASSIGNMENT
To Defenda t: ST ATE OF ALASKA

You are her by summoned and required to file with the court a written answer to the complaint
whi.ch .ace mpanies this summons. Your answer must be filed with the court
at (address : 3670 Lake St. Bldg A, Homer, AK 99603
within 20 da s* after the day you receive this summons.

In addition, copy of your answer must be sent to:
        Plain iff? _a.ttorne_y_or plaintiff (if unrepresented): J..,.,.E,....,F.--F_B_A_RB
                                                                                      __   E_R_ _ _ _ _ _ __
       Addr ss: _540 E Ftfth Avenue, Anchorage, AK 99



If you fail to file your answer within the required time, a default judgment may be
entered aga nst you for the relief demanded in the complaint.

If you are n t represented by an attorney, you must inform the court and all other parties in
this case, in writing, of your current mailing address and any future changes to your mailing
address and telephone number.        You may use court form Notice of Change of Address/
Telephone umber (TF-955), available at the clerk's office or on the court system's website at
htt s: ubli .courts.alaska. ov web forms docs tf-955. df, to inform the court.
                                                    -OR-
     ..
If you have n attorney, the attorney must comply with Alaska R. Civ. P. S(i).
                                  NOTICE OF JUDICIAL ASSIGNMENT




        Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 8 of 30
                   IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                   AT        Homer
JOEL                                                        )

                                                            ~

 vs.
                                   Plaintiff(s),
                                                            l
                                                            )

STATE OF    ASK.A and
JUSTIN s. ILARIO
                                   Defendant(s).
                                                            l      CASE NO.                          3HO-20-00083 CI
                                                                                      SUMMONS
-~--~                                                                                   AND
                                                                               NOTICE TO BOTH PARTIES
                                                                               OF JUDICIAL ASSIGNMENT
To Defenda      t: JUSTIN S. HILARIO

You are her by summoned and required to file with the court a written answer to the complaint
which ace mpanies this summons. Your answer must be filed with the court
at (address): 3670 Lake St. Bldg A, Homer, AK 99603
within 20 da s* after the day you receive this summons.

In addition, copy of your answer must be sent to:
        Plain iffs attorney or plaintiff (if unrepresented): JE~F~F_B....;.ARB'--'-'--';_:__E...;...R'-----_ _ _ _ _ __
       Addr ss: 540 E Fifth Avenue, Anchorage, AK 99



If you fail to file your answer within the required time, a default judgment may be
entered aga nst you for the relief demanded in the complaint.

If you are n t represented by an attorney, you must inform the court and all other parties in
this case, in writing, of your current mailing address and any future changes to your mailing
address and telephone number.        You may use court form Notice of Change of Address /
Telephone     mber (TF-955), available at the clerk's office or on the court system's website at
htt s: ubli .courts.alaska. ov web forms docs tf-955. df, to inform the court.
                                                         -OR-
If you have n attorney, the attorney must comply with Alaska R. Civ. P. S(i).

                                      NOTICE OF JUDICIAL ASSIGNMENT




                                                                 CLERK OF COURT
                                                                 sy: ____        ?/,"---'tr-~·h~n-':=--:-_ __
                                                                                      ~puty Clerk




                                                                                      Civil Rules 4, 5, 12, 42(c), 55
         Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 9 of 30
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 10 of 30
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 11 of 30
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 12 of 30
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 13 of 30
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 14 of 30
KEVIN G. CLARKSON
ATTORNEY GENERAL

Mark Cucci (Alaska Bar No. 0311047)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5190
Facsimile: (907) 258-0760
Email: mark.cucci@alaska.gov

Attorney for Defendants

                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

JOEL MUMEY,                                 )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )   Case No.: 3:20-cv-_____________
                                            )   State Court Case No. 3HO-20-00083CI
STATE OF ALASKA, DEPT OF LAW                )
and JUSTIN S. HILARIO,                      )   DEFENDANT’S NOTICE OF
                                            )   REMOVAL
             Defendants.                    )

      Pursuant to 28 USC §§ 1441 and 1446, defendant Justin S. Hilario, through

counsel, notifies the Court of the removal of the above-captioned case from the Superior

Court for the State of Alaska, Third Judicial District at Homer, Case No. 3HO-20-00083

CI. Removal is based on the following:

      Plaintiff Joel Mumey filed a lawsuit against Trooper Hilario and State of Alaska,

Department of Law, alleging various state and federal law claims.




      Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20Exhibit
                                                           PageA,15Page
                                                                    of 301 of 15
              1.     The action is one over which this court has original jurisdiction

                     under the provisions of 28 U.S.C. Section 1331, and is one which

                     may be removed to this court pursuant to the provisions of 28 U.S.C.

                     Section 1441, in that it is a civil action arising under the

                     Constitution, laws, or treaties of the United States.

              2.     Written notice of this filing will promptly be given to all adverse

                     parties as required by 28 U.S.C. § 1446(d).

A Notice to State Court of Removal will be filed in the Superior Court for the State of

Alaska, in the Third Judicial District at Homer, Case No. 3HO-20-00083 CI.

              1.     Plaintiff filed a civil action entitled Joel Mumey v. State of Alaska,

Department of Law and Justin H. Hilario, Case No. 3HO-20-00083 CI, in Superior

Court, for the State of Alaska, Third Judicial District. A copy of the Complaint is

attached hereto as Exhibit A.

              2.     The federal district court has original jurisdiction over this civil

action pursuant to 28 U.S.C. § 1331 because the complaint alleges violations of the

United States Constitution and 42 U.S.C. § 1983. Federal question jurisdiction is

available to entertain claims arising under the Constitution and laws of the United States.

See 28 U.S.C. § 1331.

              3.     This notice of removal is timely under 28 U.S.C. § 1446(b). The

Complaint filed in Alaska Superior Court, Case No. 3HO-20-00083 CI, and copies of the




Mumey v. SOA, et al.                                     Case No.: 3:20-cv-_____________
Defendant’s Notice of Removal                                                  Page 2 of 4

      Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20Exhibit
                                                           PageA,16Page
                                                                    of 302 of 15
summons were received by Trooper Hilario on June 30, 2020. Less than thirty (30) days

has elapsed since the receipt of the Complaint and notice of the federal claims.

                4.   Written notice of the filing of this Notice of Removal will be filed

simultaneously herewith with the Clerk of Trial Courts, Third Judicial District, State of

Alaska, along with a copy of this Notice of Removal. Written notice of the filing of the

notice for removal will also be served on Plaintiff.

                5.   The other defendant in this lawsuit, State of Alaska Department of

Law, has not yet been served with the summons and complaint pursuant to Alaska Rule

of Civil Procedure 4(d)(7)(8). The Attorney General’s Office usually represents state

agencies in similar lawsuits. An entry and answer will be filed if and when service of

process is completed. A copy of Plaintiff’s Civil Rule 4 Affidavit of Service is attached

as Exhibit B.

       Petitioner requests that the above-entitled action be removed from the Superior

Court for the State of Alaska, Third Judicial District, to the United States District Court

for the District of Alaska.

       DATED: July 20, 2020.

                                           KEVIN G. CLARKSON
                                           ATTORNEY GENERAL

                                           By:    /s/Mark Cucci
                                                  Mark Cucci
                                                  Assistant Attorney General
                                                  Alaska Bar No. 0311047
                                                  Department of Law
                                                  1031 West Fourth Avenue, Ste. 200
                                                  Anchorage, AK 99501

Mumey v. SOA, et al.                                    Case No.: 3:20-cv-_____________
Defendant’s Notice of Removal                                                 Page 3 of 4

       Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20Exhibit
                                                            PageA,17Page
                                                                     of 303 of 15
                                              Phone: (907) 269-5190
                                              Facsimile: (907) 258-0760
                                              Email: mark.cucci@alaska.gov
                                              Attorney for Defendants


Certificate of Service
I certify that on July 20, 2020 the foregoing Defendant’s Notice of Removal was served
electronically on:

Jeffrey J. Barber
Barber and Associates, LLC
540 East Fifth Avenue
Anchorage, AK 99501
jeffb@alaskainjury.com


/s/Mark Cucci
Mark Cucci, Assistant Attorney General




Mumey v. SOA, et al.                                Case No.: 3:20-cv-_____________
Defendant’s Notice of Removal                                             Page 4 of 4

      Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20Exhibit
                                                           PageA,18Page
                                                                    of 304 of 15
                       Exhibit A, Page 1 of 7

Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20Exhibit
                                                     PageA,19Page
                                                              of 305 of 15
                       Exhibit A, Page 2 of 7

Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20Exhibit
                                                     PageA,20Page
                                                              of 306 of 15
                       Exhibit A, Page 3 of 7

Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20Exhibit
                                                     PageA,21Page
                                                              of 307 of 15
                       Exhibit A, Page 4 of 7

Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20Exhibit
                                                     PageA,22Page
                                                              of 308 of 15
                       Exhibit A, Page 5 of 7

Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20Exhibit
                                                     PageA,23Page
                                                              of 309 of 15
                       Exhibit A, Page 6 of 7

                                                  Exhibit
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20  Page A,24
                                                             Page  10 of 15
                                                               of 30
                       Exhibit A, Page 7 of 7

                                                  Exhibit
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20  Page A,25
                                                             Page  11 of 15
                                                               of 30
                                                   Exhibit B, Page 1 of 4
                                                  Exhibit
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20  Page A,26
                                                             Page  12 of 15
                                                               of 30
                                                  Exhibit B, Page 2 of 4
                                                  Exhibit
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20  Page A,27
                                                             Page  13 of 15
                                                               of 30
                                                         Exhibit B, Page 3 of 4

                                                  Exhibit
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20  Page A,28
                                                             Page  14 of 15
                                                               of 30
                       Exhibit B, Page 4 of 4

                                                  Exhibit
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20  Page A,29
                                                             Page  15 of 15
                                                               of 30
Case 3:20-cv-00172-JMK Document 10-1 Filed 08/10/20 Page 30 of 30
